Citation Nr: 0917486	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  04-39 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for a right knee 
disability, arthritis, on a direct basis or as secondary to 
the service-connected residuals of fracture of the right 
malleolus.


REPRESENTATION

Veteran represented by:	Dennis L. Peterson, Attorney


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
March 1946 to August 1947 and from April 1951 to July 1952.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in December 2003 of a 
Department of Veterans Affairs (VA) Regional Office (RO or an 
Agency of Original Jurisdiction). 

In October 2005, the Veteran withdrew his request for a 
hearing before the Board.  

In a decision in October 2007, the Board denied the Veteran's 
application to reopen the claim of service connection for a 
right knee disability, arthritis, on a direct basis or as 
secondary to the service-connected residuals of fracture of 
the right malleolus.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an Order, dated in January 2008, the 
Court granted a Joint Motion to Remand of the parties, the VA 
Secretary and the Veteran, and remanded the case to the Board 
for readjudication consistent with the Joint Motion.

In May 2008, the Board remanded the issue for further 
development.  As the requested development has been 
completed, no further action to ensure compliance with the 
remand directive is required.  Stegall v. West, 11 Vet. App. 
268 (1998).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

Other Preliminary Procedural Matters

On the current application to reopen, the RO adjudicated the 
claim on the merits.  The Board has jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, and what the RO determined in this regard is 
no controlling. Jackson v. Principi, 265 F. 3d 1366, 1369 
(Fed. Cir. 2001).  For this reason, the claims of service 
connection has been framed as whether new and material 
evidence has been presented to reopen the claim.  
FINDINGS OF FACT

1. In a decision in May 1991, the Board denied the claim of 
service connection for right knee arthritis on the basis that 
such disability was not present during service, it was not 
manifested within the first post service year, and it was not 
causally related to service-connected residuals of a right 
ankle fracture.

2. Evidence added to the record since the Board decision in 
May 1991 is not new and material as it is either cumulative 
of evidence previously considered or it does not raise a 
reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1. The decision by the Board in May 1991, denying the claim 
of service connection for right knee disability on a direct 
basis or as secondary to the service-connected residuals of a 
fracture of the right malleolus, is final.  38 U.S.C.A. § 
7105(c) (West 
1991). 

2. The evidence added to the record subsequent to the 
decision of the Board in May 1991, denying service connection 
for right knee disability, is not new and material, and the 
claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2008).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim. 



Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of (1) any information 
and medical or lay evidence that is necessary to substantiate 
the claim, (2) what portion of the information and evidence 
VA will obtain, and (3) what portion of the information and 
evidence the claimant is to provide.  

The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __  (2009), No. 07-1209. slip op. (S. Ct. 
April 21, 2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication and post-adjudication VCAA 
notice by letters, dated in August 2003, in March 2006, and 
in July 2008.  



The notice included: 1) the type of evidence needed to reopen 
the claim of service connection, that is, new and material 
evidence, namely, evidence not previously considered, which 
was not redundant or cumulative of evidence previously 
considered and pertained to the reason the claim was 
previously denied; 2) the reasons the claim was previously 
denied, namely, the diagnosis of right knee arthritis due to 
the service-connected right ankle disability was rejected on 
grounds that the medical opinions were not supported by the 
evidence of record; and 3) the type of evidence needed to 
substantiate the underlying claim of service connection, on a 
direct and secondary basis, namely, evidence of a current 
disability; evidence of an injury or disease in service or an 
event in service, causing or aggravating injury or disease; 
evidence of a relationship between the current disability and 
the injury, disease, or event in service; or evidence showing 
that the current right knee disability was secondary to the 
service-connected residuals of fracture of the right 
malleolus.  

The Veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or he 
could authorize VA to obtain any non-Federal records on his 
behalf.  The notice included the provisions for the effective 
date of a claim and for the degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Kent v. Nicholson, 20 Vet. 
App. 1 (2006) (new and material evidence necessary to reopen 
a service connection claim element of new and material 
evidence) and of Dingess v. Nicholson, 19 Vet. App. 473 
(notice of the elements of the claim).  



To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice, the claim was 
readjudicated as evidenced by the supplemental statement of 
the case, dated in March 2009.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.)

Duty to Assist

Under the duty to assist, a VA medical examination or medical 
opinion is not authorized unless new and material evidence is 
presented, and this is not the case here.  38 C.F.R. 
§ 3.159(c)(4)(iii).  

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Application to Reopen the Claim of Service Connection 

Although the prior decision of the Board is final, it may 
nevertheless be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.

As the Veteran's application to reopen the claim of service 
connection was received after August 2001, the current 
regulatory definition of new and material evidence applies.



New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

Evidence is presumed credible for the purposes of reopening a 
claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
presumption is rebuttable when the evidentiary assertion is 
inherently incredible.  See King v. Brown, 5 Vet. App. 19, 21 
(1993) (evidentiary assertions are presumed true except when 
the evidentiary assertion is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion). 

Evidence Previously Considered

The evidence before the Board in May 1991 is summarized 
below. 

The service separation documents show that the Veteran left 
the United States for the Asian-Pacific Theater in November 
1946.  There is no record that he left the United States 
during his second period of service. 

The service treatment records show that from May to August 
1946 the Veteran was treated for scarlet fever at Fort Lewis 
in the state of Washington.  In December 1946, the Veteran 
was hospitalized in Korea for treatment of a fracture of the 
right ankle, sustained three weeks earlier when the Veteran 
was aboard a ship.  There was no complaint, finding, history, 
treatment, or diagnosis of a right knee injury.  There was no 
record of surgery on the right lower extremity.  On 
separation examination, no right knee abnormality was 
identified. 

For the second period of service, on separation examination 
it was noted that the Veteran had broken his ankle and he had 
pain on prolonged standing.  A disability of the right knee 
was not shown.

VA records show that in March 1985 the Veteran had a 3 to 4 
month history of pain and numbness of the right ankle and 
knee.  He reported an in-service injury.  The physical 
examination showed a leg length discrepancy on the right.  X-
rays showed degenerative changes of the right knee.

On VA examination in June 1985, the Veteran described hurting 
his right ankle and right knee in service.  He described 
immobilization as well as a surgical procedure involving 
removal of veins from his leg.  The impression was residuals 
of a fracture of the right ankle with associated degenerative 
joint disease of the ankle and right knee.

On evaluation by a private physician in February 1988, the 
Veteran indicated he injured his right knee during service.  

On VA examination in September 1990, the diagnosis was 
degenerative joint disease of the right knee secondary to the 
residuals of the fracture of the right knee.

In statements and testimony, the Veteran stated that his 
right ankle pain had increased in severity in 1985 causing 
him to walk with a limp.  He also began to experience pain of 
the right hip and knee.  He argued that his abnormal gait and 
excessive weight bearing caused him to develop arthritis of 
the right knee.

In the decision in May 1991, the Board denied service 
connection for right knee arthritis on the basis that such 
disability was not present during service or manifested 
within the first post service year or causally related to the 
service-connected residuals of a right ankle fracture.  In 
its decision, the Board rejected the diagnosis that right 
knee arthritis was due to the service-connected right ankle 
disability on grounds that the medical opinions were not 
supported by the evidence of record.

Additional Evidence

The evidence of record since the decision in May 1991 by the 
Board consists of records of the Social Security 
Administration, pertaining to a disability determination in 
December 1986; VA records and reports of VA examination, 
dated in October 1999 and September 2003; and statements by 
the Veteran and his spouse.

The records of the Social Security Administration document 
the Veteran's statement of the onset of right knee and ankle 
difficulty in March 1985 and a history of injury in service.  
On orthopedic consultation in December 1985, the Veteran's 
recalled having a tube inserted in the right knee during 
service.  There was no evidence of internal derangement, but 
he did have an old surgical scar on the anterior medial 
aspect of the right knee.  In February 1986, the Veteran 
denied any surgical intervention.  

To the extent the records of the Social Security 
Administration document the Veteran's statement of a right 
knee injury in service, the evidence is cumulative, that is, 
supporting evidence of evidence previously considered by 
Board in its decision in May 1991, namely, on VA examination 
in June 1985, the Veteran described hurting his right knee in 
service.  And cumulative evidence does not meet the 
regulatory definition of new and material evidence under 38 
C.F.R. § 3.156.  

Also as the records of the Social Security Administration do 
not pertain to the questions of whether right knee arthritis 
had onset during service or whether the right knee arthritis 
was caused or aggravated by the service-connected right ankle 
disability, the evidence does not raise a reasonable 
possibility of substantiating the claim and therefore the 
evidence is not new and material under 38 C.F.R. § 3.156.

On VA examination in October 1999, the impression was 
degenerative joint disease of the right ankle.  On VA 
examination in September 2003, the impression was residuals 
of fracture of the right ankle with degenerative joint 
disease.  A magnetic resonance imaging (MRI) scan of the 
right knee in December 2005 revealed degenerative joint 
disease.  

In April 2006, VA records show that after an arthroscopy, the 
diagnoses were right knee medial meniscus tear, 
chondromalacia, and lateral degenerative meniscal tear.  The 
evidence is cumulative, that is, supporting evidence of 
evidence previously considered by Board in its decision in 
May 1991, namely, evidence of a right knee disability, first 
documented after service, as shown on VA records in March 
1985.  And cumulative evidence does not meet the regulatory 
definition of new and material evidence under 38 C.F.R. 
§ 3.156. 

Also as the VA records do not pertain to the questions of 
whether right knee arthritis had onset during service or 
whether the right knee arthritis was caused or aggravated by 
the service-connected right ankle disability, the evidence 
does not raise a reasonable possibility of substantiating the 
claim and therefore the evidence is not new and material 
under 38 C.F.R. § 3.156.

In March 2006, the Veteran gave a history of injuring his 
right knee during service in 1952 in Korea.  As the record 
shows that the Veteran was not in Korea in 1952, the 
statement is inherently incredible, rebutting the presumption 
of credibility for the purpose of reopening the claim.  As 
the evidence does not raise a reasonable possibility of 
substantiating the claim, the evidence is not new and 
material under 38 C.F.R. § 3.156.

In statements in support of the Veteran's claim, received in 
August 2003, in November 2004, in March 2006, in April 2006, 
and in August 2008, the Veteran asserted the he injured his 
right knee in service.  In August 2004, he stated that he 
injured his right knee when he was aboard a ship en route to 
Korea and he was trying to escape the ship that was hit by 
enemy fire and was sinking.  In August 2008, he stated that 
in 1946, he was aboard a ship being transported to Korea, 
which came under enemy attack and he while he was climbing 
down a net to evacuate the ship, he fell, sprained and broke 
and his right knee and ankle.  



To the extent the Veteran reiterated that he injured his 
right knee in service, the evidence is cumulative, that is, 
supporting evidence of evidence previously considered by 
Board in its decision in May 1991, namely, on VA examination 
in June 1985, the Veteran described hurting his right knee in 
service.  And cumulative evidence does not meet the 
regulatory definition of new and material evidence under 38 
C.F.R. § 3.156. 

Also as to the question of whether a right knee injury was 
sustained in combat, the record shows that the Veteran left 
the United States in November 1946 for the Asian-Pacific 
Theater, and as Japan surrendered in September 1945, which is 
not subject to reasonable dispute (see McCreary v. Nicholson, 
324, 327 (Courts may take judicial notice of facts not 
subject to reasonable dispute)), and as the statement that 
the Veteran's troop transport was hit by enemy fire in 
November 1946, more than a year after the war had ended, is 
inherently incredible, the presumption of credibility for the 
purpose of reopening the claim is rebutted.  As the statement 
does not raise a reasonable possibility of substantiating the 
claim, the statements are not new and material under 38 
C.F.R. § 3.156.

To the extent the Veteran's statements are offered as 
evidence of medical causation, where, as here, there is a 
question of medical causation, where a lay assertion on 
medical causation is not competent evidence, Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993), competent medical evidence 
is required to substantiate the claim.  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion.  
38 C.F.R. § 3.159.  

As a lay person, the Veteran is not qualified through 
education, training, and expertise to offer an opinion on 
medical causation, where a lay assertion on medical causation 
is not competent evidence.  As the Veteran's statement of a 
nexus between the alleged injury and service is beyond the 
competence of the Veteran, and the evidence, which is not 
competent, does not raise a reasonable possibility of 
substantiating the claim, the statements are not new and 
material. 

As for the statement of the Veteran's spouse, in August 2008, 
she stated that when she first met the Veteran in 1955 he had 
problems with his right ankle and knee, which he explained to 
her occurred in 1946 while trying to escape a ship that was 
attacked. 

To the extent that the statement of the spouse is offered as 
proof of a relationship between the right knee problem, which 
she had observed in 1955, and an injury in service, which she 
was told by the Veteran occurred in 1946, of which she had no 
personal knowledge, and although the spouse is competent to 
describe what she has personal knowledge, that is, a knee 
problem after service, she is not competent to assert that 
the Veteran has or was diagnosed with a particular injury 
related to the right knee problem she observed.  Layno v. 
Brown, 6 Vet. App. 465, 470-71 (1994) 
(Lay witness competency is not unlimited, and the fact that a 
lay witness may personally know the veteran and may have had 
the opportunity to observe him does not render the witness' 
testimony universally competent in proceeding to determine 
service connection; lay testimony is competent in proceeding 
to establish service connection only when it regards symptoms 
of the veteran's injury and lay testimony is not competent to 
prove the veteran had or was diagnosed with a particular 
injury.). 

As the statement is not competent evidence on the questions 
of whether right knee arthritis, first shown after service, 
had onset during service or whether the right knee arthritis 
was caused or aggravated by the service-connected right ankle 
disability, the evidence does not raise a reasonable 
possibility of substantiating the claim and therefore the 
evidence is not new and material under 38 C.F.R. § 3.156. 

As the additional evidence is not new and material, the claim 
of service connection for a right knee disability is not 
reopened, and the benefit-of-the-doubt standard of proof does 
not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

                                                        
	(The Order follows on the next page.).





ORDER

As new and material evidence has not been presented, the 
claim of service connection for a right knee disability, 
arthritis, on a direct basis or as secondary to the service-
connected residuals of fracture of the right malleolus, is 
not reopened, and the appeal is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


